John D. Bennett, S.
The propounded instrument will be admitted to probate, it having been established that it was executed in the manner prescribed by section 21 of the Decedent Estate Law, and that at the time of its execution the decedent was of sound mind and free from restraint.
Provision for after-born children is found in paragraph Sixth of the will in references to “ any lawful issue ”. This constitutes a sufficient compliance with the requirements of section 26 of the Decedent Estate Law.
Settle decree on five days’ notice.